NUMBER 13-10-00155-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


TEXAS GULF TRAWLING, INC.,
MARINE RAILWAY, INC., ZIMCO MARINE, INC.,
TEXGULMARCO COMPANY, INC., WALTER
ZIMMERMAN AND HARLEY DALE LONDRIE,                                     Apellants,

                                        v.

RCA TRAWLERS & SUPPLY, INC.
AND PATRICIO AHUMADA, JR.,                                             Appellees.


                 On appeal from the 103rd District Court
                      of Cameron County, Texas.


                       MEMORANDUM OPINION

             Before Justices Yañez, Garza, and Benavides
                  Memorandum Opinion Per Curiam

     Appellants, Texas Gulf Trawling, Inc., Marine Railway, Inc., Zimco Marine, Inc.,

Texgulmarco Company, Inc., Walter Zimmerman, and Harley Dale, argue by four
issues that the trial court erred in granting a bill of review filed by appellees, RCA

Trawlers & Supply, Inc. and Patricio Ahumada Jr., in trial court cause number

2006-07-3152-D. Appellees filed their bill of review seeking to set aside a judgment in

trial court cause number 94-09-4693-D dismissing that cause for want of prosecution.

After a jury trial on the merits of the bill of review, the jury found that neither appellees

nor their counsel had received a ADrop Docket Notice@ or AOrder of Dismissal For Want

of Prosecution@ in the underlying case. The trial court rendered judgment on the jury=s

verdict and entered an order on January 11, 2010, granting the bill of review and

vacating the AOrder of Dismissal For Want of Prosecution@ previously issued in trial

court cause number 94-09-4693-D. This appeal followed.

       On June 30, 2010, appellees filed a motion arguing that we lack jurisdiction over

the appeal because the challenged order is interlocutory. Appellees also asked that

we impose sanctions upon appellants for filing a frivolous appeal. See TEX. R. APP. P.

45.

       We agree that we lack jurisdiction over the appeal.             An appeal may be

prosecuted only from a final judgment which disposes of all issues and parties in the

case. Tesoro Petroleum v. Smith, 796 S.W.2d 705 (Tex. 1990). A bill of review which

sets aside a prior judgment but does not dispose of all the issues of the case on the

merits is interlocutory in nature and is not an appealable final judgment. Jordan v.

Jordan, 907 S.W.2d 471, 472 (Tex. 1995) (citing Tesoro, 796 S.W.2d at 705; Warren v.

Walter, 414 S.W.2d 423 (Tex. 1967)).




                                             2
      Because appellants have not shown that the merits of the underlying case, trial

court cause number 94-09-4693, have been ruled on and the case disposed of, we

have no jurisdiction to consider this appeal. See id. We therefore grant appellees=

motion in part and dismiss the instant appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a). Further, having fully considered appellees= request for sanctions, we deny

that request. See TEX. R. APP. P. 45.



                                                      PER CURIAM

Delivered and filed the
18th day of November, 2010.




                                           3